Citation Nr: 1434312	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-45 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease with spondylosis and foraminal encroachment, C5-C6 (claimed as neck condition).

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 5, 2012, and thereafter a disability rating in excess of 50 percent.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) based on service-connected disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to January 1972.  The Veteran served in Vietnam and was awarded the Combat Infantryman Badge and Army Commendation Medal with "V" device.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned a 30 percent rating effective July 24, 2007; a November 2009 rating decision, which denied service connection for a neck condition; and a July 2013 rating decision, which denied entitlement to a TDIU.

In December 2012, the RO increased the rating for PTSD from 30 percent to 50 percent, effective December 5, 2012.  Although a higher rating has been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that the Veteran filed a claim for entitlement to a TDIU in January 2013 that was denied by the RO in the July 2013 rating decision.  The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran may be unemployable due to his service-connected PTSD, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.

The Veteran's paperless, electronic (Virtual VA) claims file has been considered in in the below rendered decision.

The issue of entitlement service connection for degenerative disc disease with spondylosis and foraminal encroachment, C5-C6 (claimed as neck condition) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since service connection has been in effect, the Veteran's PTSD has been manifested by symptoms that have resulted in occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.

2.  Resolving all reasonable doubt in favor of the Veteran, the competent and probative evidence indicates that he is prevented from obtaining and retaining substantially gainful employment as a result of his service-connected PTSD.



CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial 70 percent disability rating, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: the veteran's status, the existence of a disability, a connection between a veteran's service and the disability, the degree of disability, and the effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the appeal arises from the initial award of service connection for PTSD.  Preadjudication VCAA notice was provided in a November 2010 letter that advised the Veteran of the evidence needed to establish service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The letter advised the Veteran how disability evaluations and effective dates are assigned and the type evidence which impacts those determinations.

In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated; it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records (STRs), VA treatment records, Social Security Administration records, letters from the Veteran's VA psychologist, and private medical opinions.  Additionally, VA provided PTSD examinations in June 2008 and December 2012.  These examinations were conducted by psychologists who considered the Veteran's PTSD symptoms and their effects on his on occupational functioning and daily activities.  The PTSD examinations are adequate for adjudicative purposes.  The examiners reviewed the Veteran's claims file and subjective complaints, recorded pertinent clinical findings, and rendered definitive, objective opinions and diagnoses.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The duties to notify and to assist have been complied with, and there is no additional evidence that needs to be obtained prior to the rendering a decision.  The Veteran has not been prejudiced in this regard.
II.  PTSD Analysis

Applicable Law

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The appeal pertaining to PTSD is based on the assignment of a disability rating following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degrees of disabilities increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods.  Id.
In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2013).  Therefore, with respect to the claim herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

According to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent evaluation is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating, but instead are examples providing guidance as to the type and severity of symptoms' effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Mauerhan, the Court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  Id. at 443.  Instead, distinctive PTSD symptoms in the DSM-IV are used to diagnose PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determine the level of impairment.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

Evaluation of 70 Percent for the Entire Period on Appeal

As detailed above, the effective date of the award of service connection for PTSD and the initially assigned 30 percent rating is July 24, 2007.  The Veteran seeks an initial disability rating higher than 30 percent for PTSD for the period prior to December 5, 2012, and entitlement to a rating higher than 50 percent thereafter.  Following a thorough review of the record, the Board finds that the Veteran's PTSD most closely approximates the criteria for a 70 percent rating for the entire appeal period.

Symptomatology should be the primary focus when deciding entitlement to a given disability rating under § 4.130, but the criteria also require that those symptoms have caused the requisite occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Veteran exhibited some symptoms listed in the criteria for a 70 percent rating.  The evidence shows deficiencies in work and family relations due to impaired impulse control such as unprovoked irritability with periods of violence, difficulty in adapting to stressful circumstances including work or a work like setting, and an inability to establish and maintain effective relationships. 

The Veteran's most notable PTSD symptomatology involves his difficulty in adapting to stressful circumstances including work or a work like setting and his inability to establish and maintain effective relationships.  The Board notes that the Veteran testified at the August 2013 Board hearing that he stopped working in 2004.

Regarding occupational impairment, the Veteran's anger/irritability problems have resulted in physical altercations as shown by the evidence, to include the June 2008 VA examination and the Veteran's 2013 Board hearing testimony.  The Veteran reported losing multiple jobs because of his fighting.  The Veteran credibly testified that he was fired from a job in 1996 or 1997 for "decking someone."  The 2008 examiner also noted that the Veteran complained of significant irritability and indicated that he had been in three fist fights on the job in the last 10 years of working.  The Veteran stated that he was laid off for disciplinary problems a minimum of 10 times over the duration of his employment at an automotive company, where he worked post-service for 25 years.

Regarding social impairment, the Veteran's anger has been described by a VA psychologist in 2010 as "deep and pervasive," affecting not only superficial social relationships, but also profoundly affecting his family relationships.  Treatment notes as far back as May 2007 show that the Veteran reported poor relations with family and minimal contact with siblings, and he conveyed sadness and was tearful in discussing the limited family relationships.  The Veteran credibly testified that his wife had left him a couple of times and that his sons were afraid of him.  Further social impairment has been shown as the Veteran described throwing things in a public setting and multiple instances in which he would "go off" on other people.

Other symptoms listed as examples of the impairment level of a 70 percent rating were clearly not shown during the rating period.  Obsessional rituals, speech problems, spatial disorientation, and hygiene problems were not identified on VA examination.  However, as noted previously, in determining the applicable disability rating, it is not expected that all cases will show all the findings specified.  38 C.F.R. § 4.21.  Additionally, the Veteran exhibited psychiatric symptoms specific to PTSD that are not listed in the rating criteria but contributed to his overall impairment.  The symptoms included intrusive thoughts, nightmares, avoidance of thoughts, withdrawal, hypervigilance, and exaggerated startle response.  These PTSD-specific symptoms must be considered in determining the appropriate rating because the list of symptoms in the rating criteria is a non-exhaustive list.  See Mauerhan, 16 Vet. App. at 442.

As early as May 2007, treatment notes show that the Veteran reported worsening of mood symptoms.  The Veteran stated, "I get up.  I just feel really down.  I'm just going through the motions."  The PHQ-9 (Patient Health Questionnaire) was 11, which is suggestive of mild to moderate depressive symptoms.  The Veteran admitted anhedonia, depressed mood, low energy, focus on past failures, diminished concentration, chronic sleep disturbance with nightmares and increased appetite/overeating.  The Veteran discussed development of hyperarousal symptoms and their relation to Vietnam.  October 2007 treatment notes indicate that the Veteran complained of having a lot of anxiety attacks.  Similar symptoms were noted later by the December 2012 examiner.

Given the evidence showing occupational and social impairment and the PTSD symptoms documented since 2007, and resolving all doubt in favor of the Veteran, the Veteran's PTSD symptomatology is most closely approximated by the rating criteria for 70 percent since the award of service connection.

However, the evidence throughout the entire appeal period does not demonstrate total occupational and social impairment which would warrant an increased rating of 100 percent.  The evidence shows that the Veteran's PTSD symptoms interfere with his occupation and social functioning, but his symptoms do not rise to the level of total occupational and social impairment required for a 100 percent evaluation as he has maintained a marriage of over 30 years and continues to participate in group therapy.  A disability that justifies a 100 percent rating is so severely disabling that some of the examples of symptoms include persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The Veteran does not have a history of having such symptoms.

Therefore, the Board finds that the evidence supports an initial rating of 70 percent, but not more, for the Veteran's PTSD since the award of service connection.  See Fenderson, 12 Vet. App. at 119.

III.  Extraschedular Consideration

As a final matter, the Board has also considered whether the Veteran's PTSD has presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for consideration of greater disability and symptoms than currently shown by the evidence.  To the extent that not all of his symptomatology is specifically listed in the schedular criteria, pursuant to Mauerhan, the terminology in the rating criteria permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is therefore adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

IV.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability.  Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.
Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (stating that level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

Here, the record reflects that the Veteran is eligible for TDIU consideration on a schedular basis, as his only service-connected disability is PTSD, and it is evaluated as 70 percent disabling since July 24, 2007, by the instant decision.

The record consists of both positive and negative evidence regarding whether or not the Veteran should be granted a TDIU based on his service-connected PTSD.  The June 2008 VA examiner stated, "No opinion is given about the attribution of specific language to his work adaptation, this not being the expertise of the examiner."  That examiner did note that the Veteran was laid off for disciplinary problems a minimum of 10 times over the duration of the Veteran's 25-year employment at an automotive company and that the Veteran was moved to the third shift where there were fewer people around.  The examiner also noted that the Veteran indicated that psychiatric disturbance had never been a primary reason for his not holding a job and that the Veteran had a GAF score of 60 based on function, which indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Similarly, the December 2012 VA examiner reported a GAF score of 60 and indicated that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.

However, the February 2010 and December 2011 letters written by the Veteran's treating VA psychologist provide competent evidence supporting that the Veteran's PTSD results in his unemployability.  In the 2010 letter, the VA psychologist stated, "I believe that the severity of his current PTSD would render him unemployable in a normal, competitive work environment.  I believe treatment has been necessary for him but at the same time, has not materially changed the nature of his condition or his resulting severity of his disability (both social and vocational) at this time.  I understand his condition to be chronic and do not anticipate a change in this status into the foreseeable future."  In the 2011 letter, the psychologist stated, "I consider [the Veteran] to be fully disabled by his PTSD."  Furthermore, at the Board hearing, the Veteran stated that he last worked in 2004, and he worked as a machinist in a screw shop that moved and asked all the other machinists to move also except for the Veteran.  The Veteran mentioned that he was fired from a seating company for "decking someone".  He also mentioned difficulty in concentrating because of his PTSD, a symptom noted by the VA psychologist and the 2008 VA examiner.

In this case, although the VA examiners reported GAF scores consistent with moderate difficulty in occupational functioning, and the Veteran himself did not attribute psychiatric problems to his employment problems at the 2008 examination, the VA psychologist's letters indicate otherwise.  The Board notes the Veteran has not shown that he has experience in determining the cause of unemployability or that he is otherwise competent to do so.  The 2008 examiner offered no specific opinion as to work adaptation, and the 2012 examiner simply selected an option regarding a description of the effect of the Veteran's PTSD on his occupational impairment.  However, the VA psychologist opined unequivocally that the Veteran's PTSD renders him fully disabled and unemployable in a competitive environment.  

As such, the competent evidence is at least in relative equipoise as to whether the Veteran can engage in substantially gainful employment.  The record indicates that the Veteran was either marginally employed or unemployed as a result of his PTSD.  As such, when reasonable doubt is resolved in the Veteran's favor, the Board finds that his service-connected PTSD is as likely as not of such severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, a TDIU is warranted as of July 24, 2007, as the Veteran's TDIU claim is part of his PTSD increased initial rating claim, and that date is the effective date of his 70 percent evaluation for PTSD.


ORDER

Since service connection has been in effect, an initial evaluation of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

A TDIU is granted.


REMAND

The Board finds that additional development is required prior to adjudicating the Veteran's claim of entitlement to service connection for degenerative disc disease with spondylosis and foraminal encroachment, C5-C6 (claimed as neck condition).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran, not only is the combat injury presumed, but so is the disability that resulted during service from the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, there must be the evidence of a current disability and a causal relationship between the current disability and the in-service combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In his August 2009 claim for service connection for a neck condition, the Veteran contends that he had problems with his neck while on active duty.  Private medical records show a diagnosis of degenerative disc disease with spondylosis and foraminal encroachment, C5-C6.  At the Board hearing, the Veteran testified that an incident occurred in service that resulted in neck pain.  Specifically, he stated he was hit in the head by rations thrown out of a chopper, that he carried a ruck sack that weigh over 100 pounds every day, that he had an ammunition belt that ran around his neck to the front of the barrel of a big machine gun, and that he fell on such belt many times.  He also denied having neck problems before service or hurting his neck after service.  As such, a medical opinion is needed to address whether there is a causal relationship between the current disability and the in-service incidents.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA neck examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present neck disorder, to include degenerative disc disease with spondylosis and foraminal encroachment, C5-C6.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should identify all neck disabilities present and provide an opinion with respect to every neck disability identified.  That is, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any neck disability is etiologically related to the Veteran's active service.

For the purposes of the opinion, the Veteran's in-service accounts with regard to his combat experiences are competent and credible.  Additionally, a rationale for any conclusion reached must be discussed.

2.  After the development requested above as well as any additional development deemed necessary has been completed, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


